EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marvin Beekman on 14 October 2021. The Amendment directly reflects amendments proposed by Mr. Beekman in an email sent 13 October 2021
Annotations are based on the amendment filed by Applicant on 27 September 2021 and entered concurrently herewith. The application has been amended as follows: 
Claim 2 -

2.            A neurostimulation system configured [[to]] for use to deliver a closed-loop continuous therapy during a time period using a sensed electrical parameter as feedback for the closed-loop continuous therapy to maintain a desired target for the sensed electrical parameter, comprising:                a pulse generator configured to deliver electrical stimulation pulses, according to a set of stimulation parameters, for the closed-loop continuous therapy, wherein the closed-loop continuous therapy affects the sensed electrical parameter;                a sensor configured to sense the electrical parameter using at least one electrode; and                a controller configured to:
control timing for the pulse generator to deliver the electrical stimulation pulses for the closed-loop continuous therapy throughout the time period;
coordinate timing for the sensor to sense the electrical parameter, without modifying the timing for the pulse generator to deliver the electrical stimulation pulses for the closed-loop continuous therapy, by sensing the electrical parameter during times within the time period that do not temporally overlap with the electrical stimulation pulses; and
provide closed-loop stimulation control to maintain the desired target for the sensed electrical parameter throughout the time period by updating 
Claim 12 - 

12.          A method of using a neurostimulation system and electrodes to provide closed-loop continuous therapy to a patient during a time period where closed-loop stimulation control uses a sensed electrical parameter as feedback for the closed-loop continuous therapy to maintain a desired target for the sensed electrical parameter, wherein the neurostimulation system has a pulse generator for generating electrical stimulation pulses, a sensor for sensing the electrical parameter, and a controller, wherein the method comprises:                delivering, using the pulse generator, electrical stimulation pulses according to a set of stimulation parameters to at least one of the electrodes to stimulate neural tissue for the closed-loop continuous therapy to the patient, wherein the closed-loop continuous therapy affects the sensed electrical parameter;                 controlling timing, using the controller, for the pulse generator to deliver the electrical stimulation pulses for the closed-loop continuous therapy throughout the time period;                sensing the electrical parameter using the sensor including at least one of the electrodes;                coordinating, using the controller, timing for the sensor to sense the electrical parameter, without modifying the timing for the pulse generator to deliver the electrical stimulation pulses for the closed-loop continuous therapy, by sensing the electrical parameter during times within the time period that do not temporally overlap with the electrical stimulation pulses; and                providing closed-loop stimulation control to maintain the desired target for the sensed electrical parameter throughout the time period by updating 

Claim 17 -

17.          A non-transitory machine-readable medium including instructions, which when executed by a machine, cause the machine to implement a method that uses electrodes to provide closed-loop continuous therapy during a time period to a patient where closed-loop stimulation control uses a sensed electrical parameter as feedback for the closed-loop continuous therapy to maintain a desired target for the sensed electrical parameter, the method comprising:                delivering, using a pulse generator, electrical stimulation pulses according to a set of stimulation parameters to at least one of the electrodes to stimulate neural tissue for the closed-loop continuous therapy to the patient, wherein the closed-loop continuous therapy affects the sensed electrical parameter;                controlling timing, using a controller, for the pulse generator to deliver the electrical stimulation pulses for the closed-loop continuous therapy throughout the time period;                sensing the electrical parameter using the sensor including at least one of the , without modifying the timing for the pulse generator to deliver the electrical stimulation pulses for the closed-loop continuous therapy, by sensing the electrical parameter during times within the time period that do not temporally overlap with the electrical stimulation pulses; and                providing closed-loop stimulation control to maintain the desired target for the sensed electrical parameter throughout the time period by updating 

Thus, a final clean copy of each claim amended above should read as follows:
2.            A neurostimulation system configured for use to deliver a closed-loop continuous therapy during a time period using a sensed electrical parameter as feedback for the closed-loop continuous therapy to maintain a desired target for the sensed electrical parameter, comprising:                a pulse generator configured to deliver electrical stimulation pulses, according to a set of stimulation parameters, for the closed-loop continuous therapy, wherein the closed-loop continuous therapy affects the sensed electrical parameter;                a sensor configured to sense the electrical parameter using at least one electrode; and                a controller configured to:
control timing for the pulse generator to deliver the electrical stimulation pulses for the closed-loop continuous therapy throughout the time period;
coordinate timing for the sensor to sense the electrical parameter, without modifying the timing for the pulse generator to deliver the electrical stimulation pulses for the closed-loop continuous therapy, by sensing the electrical parameter during times within the time period that do not temporally overlap with the electrical stimulation pulses; and
provide closed-loop stimulation control to maintain the desired target for the sensed electrical parameter throughout the time period by updating 


12.          A method of using a neurostimulation system and electrodes to provide closed-loop continuous therapy to a patient during a time period where closed-loop stimulation control uses a sensed electrical parameter as feedback for the closed-loop continuous therapy to maintain a desired target for the sensed electrical parameter, wherein the neurostimulation system has a pulse generator for generating electrical 


17.          A non-transitory machine-readable medium including instructions, which when executed by a machine, cause the machine to implement a method that uses electrodes to provide closed-loop continuous therapy during a time period to a patient where closed-loop stimulation control uses a sensed electrical parameter as feedback for the closed-loop continuous therapy to maintain a desired target for the sensed electrical parameter, the method comprising:                delivering, using a pulse generator, electrical stimulation pulses according to a set of stimulation parameters to at least one of the electrodes to stimulate neural tissue for the closed-loop continuous therapy to the patient, wherein the closed-loop continuous therapy affects the sensed electrical parameter;                controlling timing, using a controller, for the pulse generator to deliver the electrical stimulation pulses for the closed-loop continuous therapy throughout the time period;                sensing the electrical parameter using the sensor including at least one of the electrodes;                coordinating, using the controller, timing for the sensor to sense the electrical parameter, without modifying the timing for the pulse generator to deliver the electrical stimulation pulses for the closed-loop continuous therapy, by sensing the electrical parameter during times within the time period that do not temporally overlap with the electrical stimulation pulses; and                providing closed-loop stimulation control to maintain the desired target for the .

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art.  
Regarding claim 2, the subject matter not found was a neurostimulation system configured to deliver closed-loop continuous therapy using a sensed electrical parameter as feedback in order to maintain a desired target for the sensed electrical parameter, wherein the electrical stimulation pulses for the therapy are delivered throughout a time period and wherein the timing for sensing the electrical parameter is coordinated without modifying the timing for delivery of the electrical stimulation pulses by sensing the electrical parameter during times within the same time period that do not temporally overlap with the electrical stimulation pulses, in combination with the other remaining limitations in the claim.
Regarding claim 12, the subject matter not found was a method of using such a neurostimulation system which provides the above functionality of coordinating timing for the sensor to sense the electrical parameter during times within the time period that do not temporally overlap with the electrical stimulation pulses and without modifying the timing for delivery of electrical stimulation pulses, in combination with the other remaining steps in the claim.
Regarding claim 17, the subject matter not found was a non-transitory machine-readable medium including instructions to perform the above method, in combination with the other remaining limitations in the claim.
US 2010/0114224 A1 to Krause et al. (Krause) remains the most pertinent prior art of record. However, as indicated in Applicant’s Remarks filed 27 September 2021, although Krause does utilize a sensed cardiac electrical parameter as feedback to modify a delivered neurostimulation therapy (e.g. to a parasympathetic nerve such as the vagus nerve), it does not disclose that the closed-loop continuous therapy with the INS affects the sensed (cardiac) electrical parameter to maintain a desired target for the sensed (cardiac) electrical parameter as is now claimed. Further, Krause discloses configurations in which the timing of the stimulation delivered by the INS is modified based on the sensed electrical parameter as well as configurations in which the scheduling of the cardiac sensing and INS stimulation are determined independently. Krause does not specifically disclose configurations in which the timing for the sensor is coordinated, during delivery of the INS stimulation, to sense the electrical parameter during times that do not temporally overlap with the electrical stimulation pulses. Further, the remaining prior art of record does not teach or fairly suggest that modifying Krause to perform either of the above functions would be an obvious variation of the Krause invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
14 October 2021